DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 February 2021 was received and considered. 

Response to Arguments
Applicant's arguments filed on 03 February 2021 have been fully considered but they are not persuasive.
On page 10, applicant argues amendments to the drawings, specification, and claims overcome all objections of record. The examiner respectfully agrees and withdraws all objections of record.
On page 11 regarding rejections under 35 U.S.C. § 112, applicant argues amendments overcome all 112(b) rejections of record. The examiner respectfully agrees and withdraws all 112(b) rejections of record. However, the examiner refers to a new 112(b) rejection below of claims 3 and 4. 
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 3 and 4 depend upon a cancelled base claim (claim 2). These claims will be examined as though they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodoh et al. (US 20030040771 A1) in view of Ledergerber (US 20040116999 A1).
Regarding claim 1, Hyodoh teaches a self-expanding stent (Hyodoh: Figure 1A, element 10; [0031]) comprising: a plurality of strands (Hyodoh: Figure 1A, elements 5; [0022] lines 1-4), each strand (Hyodoh: Figure 1C, element 5) including a first strand portion leading to a terminal bend (Hyodoh: Figure 1C, element 6) forming a first end of the self-expanding stent (Hyodoh: Figure 1A, element 12) and a second strand portion concluding in a plane at a second end of the self-expanding stent (Hyodoh: Figure 1A, element 2), wherein the first and second strand portions are woven together to form the self- expanding stent (Hyodoh: Figure 1A, elements 5), wherein the first and second strand portions forming each of the strands are formed of a continuous material (Hyodoh: Figure 1C, element 5), and wherein the first strand portion of each strand bends in one spiral direction to the terminal bend, and the second strand portion bends in an opposite spiral direction after the terminal bend (Hyodoh: Figure 1C, element 5; 
Ledergerber teaches the additional limitation of a graft collar (Ledergerber: Figure 4A, elements 130 and 140; [0006] lines 1-5; [0063] lines 1-3 and 18-20) secured at about the plane at the second end of the self-expanding stent (Ledergerber: Figure 4A, elements 103 and 103’; [0063] lines 13-18), wherein the graft collar extends beyond the plane at the second end of the self-expanding stent in a direction opposite the first end of the self-expanding stent (Ledergerber: Figure 4A, element 130), and wherein the graft collar is configured to selectively engage with a stent-reinforced graft (Ledergerber: Figure 4A, elements 103 and 103’; [0063] lines 13-18) or to be secured in a body lumen (Ledergerber: Figure 4A, elements 136; [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hyodoh to incorporate the teachings of Ledergerber and include a graft collar secured at about the plane at the second end of the self-expanding stent, wherein the graft collar extends beyond the plane at the second end of the self-expanding stent in a direction opposite the first end of the self-expanding stent, and wherein the graft collar is configured to selectively engage with a stent-reinforced graft or to be secured in a body lumen. Doing so would stabilize and support the position of the stent-graft after it had been placed in a body lumen (Ledergerber: [0063] lines 10-13); [0068] lines 14-17), 
Regarding claim 3, the Hyodoh/Ledergerber combination teaches the self-expanding stent of claim 1 (improper dependence on cancelled claim 2), and the combination further teaches the additional limitation wherein the graft collar is reinforced by support from the strands (Ledergerber: Figures 1B and 4A, elements 130 and 140). It is understood that “reinforced by support from the strands” implies that the graft collar is inherently supported by its attachment to the body of the stent. As such, the Hyodoh/Ledergerber combination teaches this limitation by teaching a graft collar that is attachable to the stent body such that the strands are adjacent to the graft material that spans the stent body and collar. 
Regarding claim 5, the Hyodoh/Ledergerber combination teaches the self-expanding stent of claim 1, and Hyodoh further teaches the additional limitation wherein the strands are formed of metal, polymeric materials, or combinations thereof (Hyodoh: [0141] lines 3-4).
Regarding claim 7, the Hyodoh/Ledergerber combination teaches the self-expanding stent of claim 1, and Hyodoh further teaches the additional limitation wherein the strands are bent or formed into shape on a mandrel while assembled into the self-expanding stent (Hyodoh: Figure 16; Figure 50D). It is understood that “mandrel” encompasses any rod around which material can be shaped. In addition, it is noted that this is a product-by-process claim. Therefore, Hyodoh teaches the claim limitation regardless of the method of manufacture. 
Regarding claim 8, the Hyodoh/Ledergerber combination teaches the self-expanding stent of claim 1, and Hyodoh further teaches the additional limitation wherein the strands are bent or formed into shape before being assembled into the self-expanding stent (Hyodoh: 
Regarding claim 9, it is noted that all limitations are directed to a device. As such, the claimed invention must only be distinguished from the prior art in terms of structure rather than function. The Hyodoh/Ledergerber combination teaches all the inherent structural limitations of claim 9 resulting from its dependency on claim 1, while the remaining limitations a) through c) are functional and require only that the prior art be structurally capable of performing the claimed functions. Regarding limitation a), Hyodoh further teaches the capability to change length and diameter (Hyodoh: [0133], line 1), and it is understood that this capability would further enable the Hyodoh/Ledergerber combination to adjust itself to the diameter of a hollow tube, assuming the tube was of commensurate size. Regarding limitations b) and c), it is understood that the structure taught by Hyodoh/Ledergerber, which encompasses the same physical structure as the claimed invention, would have the same physical properties absent any additional unclaimed limitations. Thus, the structure of Hyodoh/Ledergerber would have the capability to exert a minimal radial resistive force of at least 1N despite changing its length and diameter and exert a maximum outward chronic force of 7N despite changing its length and diameter. 

Ledergerber teaches the additional limitation of a graft collar (Ledergerber: Figure 4A, elements 130 and 140; [0006] lines 1-5; [0063] lines 1-3 and 18-20) secured at about the plane at the second end of the self-expanding stent (Ledergerber: Figure 4A, elements 103 and 103’; [0063] lines 13-18), wherein the graft collar extends beyond the plane at the second end of the self-expanding stent in a direction opposite the first end of the self-expanding stent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hyodoh to incorporate the teachings of Ledergerber and include a graft collar secured at about the plane at the second end of the self-expanding stent, wherein the graft collar extends beyond the plane at the second end of the self-expanding stent in a direction opposite the first end of the self-expanding stent, and wherein the graft collar is configured to selectively engage with a stent-reinforced graft or to be secured in a body lumen. Doing so would stabilize and support the position of the stent-graft after it had been placed in a body lumen (Ledergerber: [0063] lines 10-13); [0068] lines 14-17), reduce the possibility of damage to the graft covering (Ledergerber: [0063] lines 21-24), and help to direct fluid flow through the lumen of the device (Ledergerber: [0064]). It is also understood that “kit” refers to a collection of devices. Both devices in the “kit” of the claimed invention (the self-expanding stent and the deployment device) are taught by the Hyodoh/Ledergerber combination.
Regarding claim 11, Hyodoh teaches a method of endovascularly repairing an aorta in a patient in need thereof (Hyodoh: Figures 5A-E; Figure 54; [0290]), the method comprising: inserting a self-expanding stent (Hyodoh: Figure 1A, element 10; [0031]; [0261]; [0265]) into the aorta, wherein the self-expanding stent comprises: a plurality of strands (Hyodoh: Figure 1A, elements 5; [0022] lines 1-4), each strand (Hyodoh: Figure 1C, element 5) including a first strand portion leading to a terminal bend (Hyodoh: Figure 1C, element 6) forming a first end of 
Ledergerber teaches the additional limitation of a graft collar (Ledergerber: Figure 4A, elements 130 and 140; [0006] lines 1-5; [0063] lines 1-3 and 18-20) secured at about the plane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hyodoh to incorporate the teachings of Ledergerber and include a graft collar secured at about the plane at the second end of the self-expanding stent, wherein the graft collar extends beyond the plane at the second end of the self-expanding stent in a direction opposite the first end of the self-expanding stent, and wherein the graft collar is configured to selectively engage with a stent-reinforced graft or to be secured in a body lumen. Doing so would stabilize and support the position of the stent-graft after it had been placed in a body lumen (Ledergerber: [0063] lines 10-13); [0068] lines 14-17), reduce the possibility of damage to the graft covering (Ledergerber: [0063] lines 21-24), and help to direct fluid flow through the lumen of the device (Ledergerber: [0064]).
Regarding claim 14, the Hyodoh/Ledergerber combination teaches the method of claim 11. The Hyodoh/Ledergerber combination does not expressly teach the additional limitations, wherein the self-expanding stent is configured to: a) change its length and diameter to adjust itself to the diameter of an aorta; b) exert a minimal radial resistive force of at least 1N despite changing its length and diameter; and c) exert a maximum outward chronic force of 7N despite changing its length and diameter. However, absent any additional unclaimed limitations, it is .


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the Hyodoh/Ledergerber combination as applied to claim 5 above, further in view of Keeble et al. (US 20100324650 A1).
Regarding claim 4, the Hyodoh/Ledergerber combination teaches the self-expanding stent of claim 1 (improper dependence on cancelled claim 2). However, the Hyodoh/Ledergerber combination does not teach the additional limitation wherein the graft collar is reinforced by support from separate meandering wire strands.
Keeble teaches the additional limitation where the graft collar is reinforced by support from separate meandering wire strands (Keeble: Figure 1B; [0017] lines 6-7; [0018]; [0019] lines 4-11).

Regarding claim 6, the Hyodoh/Ledergerber combination teaches the self-expanding stent of claim 1, and the additional limitation of claim 6 wherein the metal is selected from stainless steel, gold, cobalt, chromium, molybdenum, nickel, titanium, nitinol, or alloys thereof, and wherein the polymeric materials are selected from polypropylene, polycarbonate, nylon, high density polyethylene, or combinations thereof (Hyodoh: [0185] lines 5-6 and 10-17). However, the Hyodoh/Ledergerber combination does not teach the additional limitation of claim 4, wherein the graft collar is reinforced by support from separate meandering wire strands. 
Keeble teaches the additional limitation where the graft collar is reinforced by support from separate meandering wire strands (Keeble: Figure 1B; [0017] lines 6-7; [0018]; [0019] lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hyodoh/Ledergerber combination to incorporate the teachings of Keeble and reinforce the graft collar with separate meandering wire strands. Doing so would ensure that if damage to the body of the stent occurred, the seal . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Hyodoh/Ledergerber combination as applied to claim 11 above, further in view of Mattsson et al. (US 20100324649 A1).
Regarding claim 12, the Hyodoh/Ledergerber combination teaches the method of claim 11. However, the Hyodoh/Ledergerber combination does not expressly teach the additional limitation wherein the repairing comprises a repair of aortic valve disease, aortic stenosis, ascending aortic aneurysms, aortic insufficiency, aortic regurgitation, ascending aneurysm, bicuspid valve disease, aortic dissections, or combinations thereof.
Mattsson, which discloses a multi-strand helical supporting stent element (Mattsson: Figure 7, strand elements 33; Figure 9), teaches the additional limitation, wherein the repairing comprises a repair of aortic dissections (Mattsson: [0078] lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hyodoh/Ledergerber combination to incorporate the teachings of Mattsson and place the stent device in the aorta such that it results in the repair of an aortic dissection. Doing so would provide the support necessary to push the inner aortic membrane toward the aortic wall and close the false lumen, thereby repairing the aortic dissection (Mattsson: [0078] lines 14-16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Danielle A. Stark/Examiner, Art Unit 4168                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        2/16/21